United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, SILVERTON RANGER STATION,
Satherfield, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1264
Issued: October 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal of the January 15, 2008 merit decision
of the Office of Workers’ Compensation Programs finding a seven percent impairment of the left
upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this appeal.
ISSUE
The issue is whether appellant has more than a seven percent impairment of the left upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On September 13, 2005 appellant, then a 55-year-old firefighter, dislocated his left
shoulder when he slipped on a wet hillside. By letter dated December 5, 2005, the Office
accepted his claim for closed genoid fracture of the left shoulder. On March 15, 2006 it
authorized left shoulder arthroscopy with debridement of a partial thickness rotator cuff tear and

excision of a macerated labral tear with manipulation of the shoulder which was performed on
June 2, 2006.
On October 2, 2007 appellant filed a claim for a schedule award. He submitted a
November 20, 2007 medical report of Dr. William M. Shanks, a Board-certified orthopedic
surgeon, who reviewed a history of appellant’s September 13, 2005 employment injury and
medical treatment. Appellant’s left shoulder symptoms included catching and grinding with
weakness in certain positions and pain. On physical examination, Dr. Shanks reported
tenderness to palpation anteriorly and mild tenderness in the posterior capsular area. He reported
range of motion measurements, which included 140 degrees of flexion on the left compared to
170 degrees on the right, 30 degrees of extension on the left compared to 60 degrees on the right,
120 degrees of abduction on the left compared to 180 degrees on the right, 40 degrees of
adduction on the left compared to 45 degrees on the right, 80 degrees of internal rotation of both
shoulders and 60 degrees of external rotation on the left compared to 90 degrees on the right.
Dr. Shanks stated that strength testing did not show any weakness below the Grade 5 level, but
that the left shoulder strength was weaker than the right side. He related that this weakness was
not ratable.
Dr. Shanks stated that appellant had a history of left shoulder dislocation with
spontaneous relocation associated with the September 13, 2005 employment injury. He was also
status post arthroscopic debridement of the interarticular area and debridement of a labral tear of
the left shoulder with manipulation of the shoulder. Dr. Shanks opined that, while appellant
probably had some mild continuing instability of the joint, as long as he could get by without
recurrent dislocation of the shoulder, further medical treatment was not recommended. If
appellant continued to experience recurrent dislocation then he may require additional treatment
and surgery. Utilizing the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001), Dr. Shanks found that appellant
sustained a seven percent impairment of the left upper extremity causally related to his accepted
employment injury. He determined that a three percent impairment for loss of flexion, one
percent impairment for loss of extension and three percent impairment for loss of abduction
(A.M.A., Guides 476, 477, 479, Figures 16-40, 16-43, 16-46), resulted in a seven percent
impairment of the left upper extremity.
On December 18, 2007 Dr. L.J. Weaver, an Office medical adviser, reviewed the
medical evidence of record and stated that appellant reached maximum medical improvement on
November 20, 2007. Dr. Weaver determined that 140 degrees of flexion constituted a 3 percent
impairment and 30 degrees of extension constituted a 1 percent impairment (A.M.A., Guides
476, Figure 16-40). Dr. Weaver also determined that 120 degrees of abduction represented a 3
percent impairment and 40 degrees of adduction constituted a 0 percent impairment (A.M.A.,
Guides 477, Figure 16-43). Dr. Weaver found that 80 degrees of internal rotation and 60 degrees
of external rotation each represented a 0 percent impairment (A.M.A., Guides 479, Figure 1646). Dr. Weaver agreed with Dr. Shanks’ opinion that appellant sustained a seven percent
impairment of the left upper extremity.
By decision dated January 8, 2008, the Office granted appellant a schedule award for a
seven percent impairment of the left upper extremity.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 sets forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.6
ANALYSIS
The Office accepted that appellant sustained a closed genoid fracture of the left shoulder
while working at the employing establishment. Dr. Shanks, a Board-certified orthopedic
surgeon, and Dr. Weaver, an Office medical adviser, agreed that appellant has seven percent
impairment of the left upper extremity. They determined that 140 degrees of flexion constituted
a three percent impairment and 30 degrees of extension constituted a one percent impairment
(A.M.A., Guides 476, Figure 16-40). Dr. Shanks and Dr. Weaver further determined that 120
degrees of abduction represented a three percent impairment and 40 degrees of adduction
constituted a zero percent impairment (A.M.A., Guides 477, Figure 16-43). They also
determined that 80 degrees of internal rotation and 60 degrees of external rotation each
represented a zero percent impairment (A.M.A., Guides 479, Figure 16-46). These impairment
ratings were added to calculate a seven percent impairment of the left upper extremity.
Dr. Shanks found that appellant did not have any ratable impairment for weakness as strength
testing did not show any weakness below the Grade 5 level although his left shoulder was
weaker than his right shoulder.

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

See Paul A. Toms, 28 ECAB 403 (1987).

6

A.M.A., Guides, Chapter 16, The Upper Extremities, pp. 433-521 (5th ed. 2001).

3

Dr. Shanks and Dr. Weaver properly utilized the A.M.A., Guides and provided rationale
for rating a seven percent impairment of the left upper extremity. The Board finds that the
opinions of Dr. Shanks and Dr. Weaver represent the weight of the medical evidence of record.
Appellant has no more than a seven percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than a seven
percent impairment of the left upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

